Citation Nr: 0800474	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased schedular rating for 
digestive disability, presumed to be a duodenal ulcer and 
dumping syndrome, status-post vagotomy and pyloroplasty, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an extraschedular rating for digestive 
disability, presumed to be a duodenal ulcer and dumping 
syndrome, status-post vagotomy and pyloroplasty.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946.  These matters initially came before the Board of 
Veterans' Appeals (Board) following a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In November 2006, a Deputy Vice Chairman at the Board granted 
the veteran's motion to advance the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).  

In November 2006, the Board remanded the veteran's claims for 
additional development.  Following further development of the 
record, the Appeal Management Center (AMC) continued its 
denial of the veteran's claim for a rating higher than 60 
percent for digestive disability, presumed to be a duodenal 
ulcer and dumping syndrome, status-post vagotomy and 
pyloroplasty (digestive disability).  In an August 2007 
rating decision, the AMC granted the veteran a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  

The decision below addresses the veteran's claim for a 
schedular rating higher than 60 percent for digestive 
disability.  Consideration of an extraschedular rating for 
digestive disability will be discussed in the remand that 
follows this decision.  (Although the grant of TDIU by the 
AMC is recognition of a greater impact on employability than 
the schedular 60-percent rating contemplates, the TDIU was 
not made effective until May 8, 2007.  Consequently, there 
remains the question of whether a grant of a rating higher 
than 60 percent is warranted prior to May 8, 2007.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).)  


FINDING OF FACT

The veteran's digestive disability is manifested by abdominal 
cramping, flushing, and diaphoresis followed by explosive 
bowel movements, often resulting in stool incontinence.  


CONCLUSION OF LAW

The criteria for a schedular rating higher than 60 percent 
for digestive disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.113, 4.114, 
Diagnostic Codes 7348, 7308 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim for a 
schedular rating higher than 60 percent for digestive 
disability has been accomplished.  

In this respect, through August 2003, December 2006, and 
March 2007 notice letters, the veteran received notice of the 
information and evidence needed to substantiate her claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claim.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO and the AMC 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The letters also 
requested that the veteran identify any medical providers 
from whom she wanted the RO or the AMC to obtain and consider 
evidence.  Furthermore, the veteran was requested to submit 
relevant evidence in her possession in support of her claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board thus finds that the veteran has been provided the 
content-complying notice to which she was entitled.  
Pelegrini, 18 Vet. App. at 122.  Additionally, the detailed 
notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 
5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Likewise, nothing about the evidence 
or any response to VA's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  In this regard, following the March 2007 notice 
letter the veteran's claim was re-adjudicated in September 
2007.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  Identified VA treatment records have been associated 
with the claims file, and the veteran has been afforded VA 
examinations in August 2004 and May 2007.  Otherwise, neither 
the veteran nor her representative has identified, and the 
record does not otherwise indicate, existing records 
pertinent to the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  If 
VA's adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113 
(2007).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

By way of history, the veteran underwent a Billroth procedure 
for duodenal ulcerative disease.  The procedure included 
vagotomy and pyloroplasty.  The veteran has reportedly 
experienced symptoms and signs of dumping syndrome since her 
surgical procedure.  The veteran's service-connected 
digestive disability has been evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7348 for vagotomy with pyloroplasty or 
gastroenterostomy.  The criteria under diagnostic code 7348 
provide for no higher than a 40 percent evaluation.  A note 
to diagnostic code 7348 reflects that dumping syndrome is to 
be rated under 38 C.F.R. § 4.114, Diagnostic Code 7308.  
Under diagnostic code 7308 for postgastrectomy syndromes, 
symptoms of nausea, sweating, circulatory disturbances after 
meals, diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia warrants the maximum rating of 60 
percent.  Id.  A higher schedular rating is not assignable.  
Here, the veteran is currently receiving a 60 percent rating 
for her digestive disability.  As such, a rating higher than 
60 percent under diagnostic code 7308 is not available.  

Consideration has been given to whether the veteran's 
digestive disability would warrant a higher rating under any 
other relevant diagnostic code.  Here, however, the Board 
finds that the veteran's digestive disability is not 
reflective of a marginal (gastrojejunal) ulcer under 
diagnostic code 7306; cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis under 
diagnostic code 7312; or ulcerative colitis under diagnostic 
code 7323.  Furthermore, the veteran's digestive disability 
has not been shown to result in copious and frequent fecal 
discharge (as contrasted with constant or frequent fecal 
discharge) to warrant a higher rating under diagnostic code 
7330.  The disability has also not resulted in complete loss 
of sphincter control or stricture of the anus and rectum 
requiring colostomy.  Thus, a higher rating under diagnostic 
code 7332 or diagnostic code 7333 is also not warranted.   

The Board has considered the Court's holding in Hart, supra.  
In this case, the veteran filed her claim for a higher rating 
in June 2004.  At no time during the period the veteran's 
claim for increase has been pending has the Board found the 
veteran's digestive disability to have undergone varying and 
distinct levels of severity.  Therefore, for all the 
foregoing reasons, the Board finds that the claim for a 
schedular rating higher than 60 percent for digestive 
disability must be denied.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

A schedular rating higher than 60 percent for digestive 
disability, presumed to be a duodenal ulcer and dumping 
syndrome, status-post vagotomy and pyloroplasty, is denied.  


REMAND

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of disease and injuries 
encountered as a result of military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1 (2007).  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  38 
C.F.R. § 3.321(b) (2007).  The record must reflect that there 
is a disability picture that is so exceptional or unusual, 
due to factors such as frequent hospitalizations or marked 
interference with employment, that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disability.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that it does not have 
jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).

In this case, as noted above, the veteran filed her claim for 
a rating higher than 60 percent for digestive disability in 
June 2004.  In August 2004, the veteran was medically 
examined for VA purposes and noted to have severe dumping 
syndrome.  In a September 2004 rating decision, the RO 
continued the 60 percent rating for the veteran's service-
connected digestive disability.  The veteran appealed that 
rating decision.  

The medical evidence during the period in which the veteran's 
claim has been pending includes an October 2004 progress 
note.  The progress note reflects an examining physician's 
report that the veteran had dumping syndrome on a daily basis 
and that medications were only minimally effective.  In a 
December 2006 treatment note, the veteran was noted to report 
that she had suffered with ongoing problems with 
dumping/fecal urgency for many years and that she used adult 
diapers and followed a special diet.  In a report of a May 
2007 VA examination, the examiner opined that the veteran's 
service-connected digestive disability, predominantly 
manifested by dumping syndrome, precluded substantially 
gainful employment.  The examiner noted that the frequency 
and timing of the veteran's symptomatic episodes of dumping 
were variable and unpredictable, which would likely interfere 
with typical occupational duties.  Furthermore, the examiner 
indicated that while the veteran could wear protective 
undergarments, the explosive nature of the bowel movements, 
and the need to ultimately change a garment in a timely 
manner would also interfere with occupational duties typical 
of the veteran's occupational experience and education.  

In this case, the evidence of record since the veteran's 
claim for increase does not reflect that the veteran has been 
hospitalized due to her service-connected digestive 
disability.  As noted in the Introduction, above, the RO has 
granted an award of TDIU effective May 8, 2007, the date of 
the report of May 2007 VA examination.  The award of TDIU 
could be said to compensate the veteran for any loss in 
gainful employment (i.e., marked interference with 
employment) due to her service-connected digestive 
disability.  Otherwise, the Board finds that the evidence of 
record prior to May 8, 2007, supports a remand to the RO for 
consideration of whether the veteran's digestive disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  

Accordingly, this matter is REMANDED for the following:

The originating agency should address the 
evidence prior to the effective date of 
the award of TDIU and consider referral 
of the issue of entitlement to an 
extraschedular evaluation for digestive 
disability, presumed to be a duodenal 
ulcer and dumping syndrome, status-post 
vagotomy and pyloroplasty, to the VA 
Central Office for consideration of an 
extra-schedular evaluation under 38 
C.F.R. § 3.321(b).  If the benefit sought 
is not ultimately granted, a supplemental 
statement of the case addressing the 
extraschedular consideration of this 
claim should be issued.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


